DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 8/24/2021 has been received and considered. In the response, Applicant amended claim 1. Therefore, claims 1 – 20 are pending. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment has overcome the prior art rejection. More specifically, Dickens et al. discloses the computer-end interface circuit can receive plurality of connections, the presence and type of connections can be determined by the computer-end interface circuit. 
Pelkey teaches a joystick for a personal computer, wherein there are four analog signal lines or channels from the joystick adapter port and four button signal lines from the joystick adapter port. 
Wittenberg et al. discloses an audio connector control system, wherein an electronic device such as a portable music player, cellular telephone, or computer may be provided with an audio jack that receives an audio plug. User input for controlling an electronic device may be gathered using buttons and other user input interface devices.  Audio connectors such as jacks and plugs may also be provided with sensors that allow the audio connectors to serve as a type of user input device. 

Russell et al. discloses a controller having accessory connectors for externalizing controls, wherein these connectors enable separate user input devices (e.g., individual buttons, joysticks, touch pads, sip and puff device) to be connected to the accessory apparatus.  When the accessory apparatus is affixed to the physical controller, and when the auxiliary user input devices are connected to the auxiliary accessory connectors of the accessory apparatus, the accessory apparatus acts as an intermediary translator.
Raphy (NPL) discloses a gaming controller with varies control switches that allow an analog stick extension. 
	However, Dickens et al., Pelkey, Wittenberg et al., Rand et al. Russell et al., Raphy and Keskin et al. (used above) fails to expressly disclose an input configured to receive a connection to a control device connector comprising a plurality of conductors, the input including at least a first pin coupled to an analog-to-digital converter (ADC), and a second pin coupled to a general-purpose input/output (GPIO); and analog circuitry configured to: determine a presence of the control device connector based on a first voltage received from the GPIO, and distinguish between two or more different actuatable input mechanisms coupled to a plugged-in control device connector based on a second voltage received from the ADC and determining whether a connector is plugged into or unplugged from an input port based on the output of a GPIO coupled to a first pin within the input port; classifying an actuatable input mechanism coupled to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715